EXHIBIT I
                               Expert Report of Carol VanderZwaag
   I.      Introduction
I conducted an assessment of individuals who had been hospitalized in Mississippi’s State
Hospitals between 2015 and 2017 in order to determine whether they were appropriate for
and would benefit from community-based services, whether they opposed receiving
community-based services, and whether by virtue of receiving appropriate community-based
services they would have avoided or spent less time in a State Hospital. In addition, I made a
determination as to whether they were at serious risk of readmission to a State Hospital
without appropriate community-based services. The large majority of the individuals whom I
interviewed and for whom I reviewed medical records did not oppose community-based
services, had not been receiving appropriate community-based services that could decrease
their risk of readmission to a State Hospital, and had or were spending more time in a State
Hospital than necessary had appropriate community-based services been available to them.
   II.     Expert Qualifications
I have a medical degree from Mount Sinai School of Medicine and completed my psychiatric
residency training at New York Hospital, Payne Whitney Clinic in New York, and Duke University
in North Carolina. I have been Board Certified in Psychiatry since 1992 and have practiced
psychiatry for 27 years. My practice experience has been as a clinician and medical director in
the Psychiatric Rehabilitation Unit of a North Carolina state psychiatric hospital, a clinician for a
community mental health clinic, a medical director and clinician for an agency that provided
Assertive Community Treatment and Community Support Services, and a Clinical Professor of
Psychiatry at University of North Carolina School of Medicine where I was the Associate Medical
Director for Community Services in the Center for Excellence in Community Mental Health and
the psychiatrist for a large Assertive Community Treatment (ACT) team. I have recently
assumed the role of Deputy Chief Medical Officer for a four hundred bed state psychiatric
hospital where I help plan, implement, and monitor care on the adult admission, screening and
assessment, and forensic units.
I have 18 years of experience as an ACT psychiatrist. My clinical focus has been treating and
advancing the recovery of individuals with severe mental illness with particular expertise in the
areas of schizophrenia, severe mood disorders, post-traumatic stress disorder, dually diagnosed
substance use disorder (SUD)/mental illness (MI)) and dually diagnosed MI/Intellectual and
Developmental Disabilities (IDD). In all of my practice settings, I have been tasked with
providing assessment, service planning, and treatment aimed at advancing the health, well-
being, and independence of the individual seeking services. I have participated in the start-up
and growth of two high-fidelity ACT teams and participated in the development of a new North
Carolina Medicaid service (ACT Step Down), which provides a community-based alternative to
traditional office care for individuals who are improved and transitioning from ACT services. I
am trained to evaluate fidelity to the model of ACT using the TMACT (Tool for the
                                                 1
                                                                       CONFIDENTIAL INFORMATION
                                                                     SUBJECT TO PROTECTIVE ORDER
Measurement of Assertive Community Treatment) and have provided training for ACT
psychiatric and nursing staff throughout the state of North Carolina and in Virginia. The ACT
team with which I was recently associated serves as a training site for other teams in North
Carolina and Virginia, providing both one-on-one technical assistance and shadowing
opportunities to improve practice. My practice was closely linked to programs within UNC that
include supported employment (IPS-SE), Critical Time Intervention (CTI), intensive case
management, mental health court, and traditional office-based services. Through my ACT
work, I have had extensive experience with providing Integrated Dual Disorder Treatment
(IDDT) to individuals with both mental health and substance use disorders. I also have
extensive experience providing housing supports, including locating, obtaining, and maintaining
individual leases in scattered-site housing. My ACT work has included extensive interfacing
with jails, local hospitals, facility-based crisis facilities, shelters, primary and specialty care
clinics, courts, social service agencies, and a host of community programs that serve as natural
supports for the individuals that we served. My ACT practice was based entirely in community
settings, often in individual homes where I provided assessment, psychiatric treatment
(medication services and individual therapy), case management, and psychiatric rehabilitation
supports.
    III.       Methodology
I conducted an in-person interview with 27 individuals using a semi-structured interview tool
which queried about hospital stays, community mental health care, community and family life,
work history, attitude towards care (including relevant experiences of being in the State
Hospital), and recovery goals. One additional individual was deceased at the time of my review,
so I interviewed a family member by phone and conducted a review of the State Hospital and
Community Mental Health Center (CMHC) records only. I traveled to Mississippi four times and
interviewed individuals at Mississippi State Hospital (MSH), East Mississippi State Hospital
(EMSH), and in their homes and other community locations in the Jackson, Meridian, and Delta
regions. I reviewed State Hospital records for each individual and, where available, CMHC
records as well. Individuals provided consent (at a minimum verbally, but they were offered
the chance to provide written consent) at the time of the interview after the nature of the
inquiry was explained. When possible, I conducted collateral interviews with family members
(after obtaining consent from the individual). Of the 27 interviews I conducted, six were
completed in conjunction with another clinical expert to establish interrater reliability. 1
    IV.        Materials Reviewed
I reviewed the available State Hospital and CMHC records for each individual that I interviewed.
I also reviewed the Mississippi Department of Mental Health’s Operational Standards for
Program of Assertive Community Treatment (PACT), Community Support Services, and

1
                                    (Katherine Burson);
           (Daniel Byrne); and             (Harry Findley).
                                                     2
                                                                      CONFIDENTIAL INFORMATION
                                                                    SUBJECT TO PROTECTIVE ORDER
Supported Employment; a summary of Mississippi’s supported housing program, CHOICE; and a
list of known risk factors for institutionalization developed by Dr. Robert Drake from the
literature. A complete list of materials considered is attached.
   V.      Standards
The individual and collateral interviews and record reviews were designed to provide the
information necessary to make a determination of several key questions.
First: Does the individual oppose or not oppose living in the community? This seeks to answer
the question as to whether the individual prefers to receive services in an institution or has a
preference for living in a more integrated setting. I made this determination by asking each
individual about his/her preferences and reviewing the available State Hospital and CMHC
records.
Second: Is the individual appropriate for and could they benefit from mental health services
and supports available in a community setting, taking in to account their unique needs and
preferences as well as the reasonableness of the services required to sustain their community
tenure? This standard assumes that there is an array of services available and that individuals
are offered services at a frequency and intensity and of a nature that is based on the
assessment of individual need, preference, and expectation of benefit. Evidenced-based
practices such as Assertive Community Treatment, IDDT, supported employment, supported
housing, CBT (Cognitive Behavioral Therapy) for psychosis, and DBT (Dialectical Behavioral
Therapy) are examples of reasonable community services that would be expected to help
individuals achieve sustained community tenure. In making this determination, I relied on my
knowledge of community-based mental health services and my extensive clinical experience
providing those services to clients similarly situated to the individuals in this review.
Third: Had the individual been offered and had they been receiving appropriate community-
based services, would they have avoided hospital admissions or would they have spent less
time in the hospital during a given admission? This standard seeks to answer whether hospital
admissions could be avoided and lengths of stay reduced not only through the availability of
appropriately targeted and administered effective outpatient services, but also through the
uniform availability of crisis and diversion services aimed at sustaining an individual through
times of relapse or conflict in the most integrated environment. Mobile crisis units, respite
services, Assertive Community Treatment teams, and law enforcement trained in crisis
intervention are examples of crisis and diversion services that can help individuals avoid
unnecessary hospital admissions. In addition, once an individual has been admitted to a
hospital, then the availability of both appropriate outpatient services and appropriate living
environment to return to can greatly reduce the length of stay for many individuals.
Fourth: Is the individual at serious risk of readmission to a State Hospital? This standard
requires an assessment of the individual risk of readmission based on past hospital admissions,

                                                3
                                                                     CONFIDENTIAL INFORMATION
                                                                   SUBJECT TO PROTECTIVE ORDER
diagnosis (including co-occurring disorders), housing stability, history of aggression, and history
of medication adherence. Individuals who are poorly engaged in outpatient treatment (either
missing appointments or struggling to maintain adherence) are at serious risk of readmission.
Individuals who are using substances, have unstable housing, or experience disorganization as a
result of their mental illness are more likely to exhibit poor engagement with treatment.
Outpatient services that are mobile and include assertive engagement, medication assistance,
integrated substance use disorder treatment, housing supports, and crisis response are most
likely to reduce the individual risk of readmission. In making this determination, I considered
the available medical records, relied on my extensive clinical experience, and drew on the
known risk factors for institutionalization developed by Dr. Drake.
   VI.     Findings from Reviewed Individuals
I interviewed 27 individuals and reviewed relevant mental health records for 28. One individual
was deceased. Six individuals were inpatient at MSH at the time of the interview. One
individual was an inpatient at EMSH at the time of the interview. One individual was residing at
Central Mississippi Residential Center (CMRC) at the time of the interview. Two individuals
were residing at Kemper County Group Home (KCGH) at the time of the interview. Two
individuals were in Scott County Jail at the time of the interview. One individual was in Central
Mississippi Correctional Facility at the time of the interview. One individual was in the State
Veterans’ Administration Nursing Home in Jackson at the time of the interview. Three
individuals were residing in Personal Care Homes at the time of the interview. One individual
was staying at a shelter in Jackson at the time of the interview. Four individuals were living
independently in their own homes at the time of the interview. The remaining six individuals
were living with family members.
Only 36 percent of the individuals were residing in environments that offered them privacy and
the freedom to make independent choices about whom to associate with, when to sleep, what
to eat, what to do, and where to go. One out of the 27 individuals for whom an in-person
interview was possible was opposed to living in the community; 26 did not oppose living in the
community. One individual was receiving PACT services, was living independently, and was
employed part-time. 14 percent (4/28) of the reviewed individuals had a co-occurring IDD
diagnosis. 64 percent (18/28) had a co-occurring SUD suspected. The number of prior State
Hospital admissions ranged from 0 to 42. Most individuals reviewed had been offered standard
office-based services through the CMHCs or VA system, including medication services with a
psychiatric care provider, office-based nursing services, and individual therapy.
There was very little evidence in the records that I reviewed that individual therapy was
provided on a sustained enough basis or with enough frequency and penetration to significantly
impact the outcomes of the population reviewed. The lack of proactive service engagement as
well as system-related issues (availability, staff tenure) appeared to impact this finding. Due to
their symptomatology, some individuals with mental illness are reluctant to engage in
treatment on their own initiative.

                                                 4
                                                                      CONFIDENTIAL INFORMATION
                                                                    SUBJECT TO PROTECTIVE ORDER
CSS (Community Support Services) were offered to most if not all of the individuals reviewed,
but few of the individuals reviewed took advantage of this service, and there was again
evidence that it was not implemented with the appropriate degree of frequency and
penetration to impact the targeted population’s outcomes. My review of CMHC records
revealed that when individuals were not engaged in services identified on their treatment plans
(for example missing appointments) there was no evidence of an alteration in the plan, such as
instituting assertive engagement interventions aimed at re-establishing contact or addressing
the reasons for non-engagement.
Effective discharge planning should begin at the time of admission and should be aimed at
returning the individual to their preferred home environment with their appropriately targeted
community mental health services as soon as the crisis has subsided. Discharges are delayed
when outpatient services are inadequate or when the individual does not have an appropriate
living situation to return to. Services such as supported housing and Assertive Community
Treatment are particularly effective in reducing the number of days individuals spend confined
in institutional settings by providing continuity before and after an admission.
PACT (the term used for ACT in Mississippi) was largely missing in the communities that were
home to the individuals that I reviewed. Where PACT was available, there is some limited
evidence that it was targeted toward the appropriate population, but, even then, there are
problems with penetration of the service. Evidence of supported employment and supported
housing services was very limited. Only one out of 28 individuals was employed at the time of
this review. That individual was receiving services from a PACT team. Only one out of four
individuals living independently was receiving housing supports from a mental health provider
(again, an individual who was receiving PACT services); the remaining three were reliant on
family to support any needs to sustain permanent housing that they could not meet on an
individual basis. Of the 64 percent of individuals with co-occurring SUD reviewed, I
encountered limited assessment and very limited treatment offered in an integrated (evidence-
based) fashion. There was an over-reliance on recommendation as opposed to intervention.
For instance, most individuals were urged to abstain and to attend AA or NA. There was very
little evidence that this encouragement was heeded or provided benefit to the individuals
receiving it. One individual credited AA/NA with helping her achieve abstinence.
Of the four individuals with a co-occurring IDD diagnosis, one was deceased (she died at EMSH),
one was living with his parents, and the remainder were still institutionalized. A review of the
State Hospital records for these individuals identified several key areas of concern. First, there
was an over-reliance on psychopharmacology to address behaviors—often stated as point of
fact in the records. The institutions provided little to no non-pharmacologic behavior
modification program apart from the routine structures and reinforcers offered to the non-IDD
population and targeted to address that group’s needs. There was an absence of individualized
assessment and treatment planning to address problem behaviors, and as a result, a number of
individuals received or were receiving excessive medication without a sufficient reduction in
                                                5
                                                                     CONFIDENTIAL INFORMATION
                                                                   SUBJECT TO PROTECTIVE ORDER
target behaviors to facilitate a successful transition to the community. This excess reliance on
medication to treat behavior further exacerbated the problem of extended hospital stays by
creating medical concerns and functional declines that severely limited the options for
successful community placement. There was strong evidence of a shared belief that individuals
with IDD could not live independently with supports. Discharge planning seemed targeted to
finding group homes or personal care homes (intended and staffed for a non-IDD population),
rather than tailored supervised living situations or supported independent living situations.
Attempts at discharge to congregate living situations not designed for the IDD population were
universally unsuccessful in the individuals that I reviewed, yet there was no modification of the
discharge plans on subsequent admissions, despite the evidence of the failures. As a result,
individuals spent excessive periods of time in a State Hospital waiting for acceptance into a
congregate living situation that could be expected to not meet their needs based on their
previous history. Interestingly, many of the congregate living situations seemed to have figured
this out, such that a number of the individuals were now waiting in a State Hospital with no
chance of discharge placement because they were repeatedly turned down by outpatient
residential providers.
There was evidence that many individuals were admitted to a State Hospital due to poor
engagement in outpatient treatment (missed CMHC appointments, violation of outpatient
commitment orders, medication non-adherence). The medication practices at the State
Hospitals, particularly MSH, could be expected to exacerbate the problem of poor outpatient
adherence to treatment. Individuals were offered a fairly limited array of medications at high
doses and with dosing that must be taken multiple times per day. The conditions of lacking
choice, experiencing side effects, and facing real-world barriers to maintaining a complicated
dosing schedule all contribute to the possibility that someone will discontinue treatment.
Clozapine, an antipsychotic medication that is more effective than others for individuals with
treatment refractory psychotic disorders, appeared to be underutilized, although the State
Hospital population would be expected to be one for which clozapine is a reasonable treatment
option. Instead, many individuals were prescribed multiple antipsychotics simultaneously, at
dosages outside of the usual practice standards, rather than being offered a trial of clozapine.
Substance use was also a frequent contributor to hospital readmission.
The limited engagement with traditional outpatient services (medication management,
individual therapy, case management) complicated by substance use or a history of poor
medication adherence in a population with psychotic disorders should be justification for the
provision of more intensive and comprehensive outpatient mental health services, such as ACT.
ACT services focus extensively on assertive engagement interventions that significantly
decrease the chance that individuals will drop out of outpatient treatment. At least 21 of the
28 individuals I reviewed met medical necessity criteria for ACT services, yet only one was
receiving this service. The one individual who was receiving PACT was living independently and
was employed.

                                                6
                                                                     CONFIDENTIAL INFORMATION
                                                                   SUBJECT TO PROTECTIVE ORDER
